OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 16 July 2020 (hereinafter “Non-Final Office Action”) and not repeated herein is overcome and hereby withdrawn. 

Response to Amendment
The Amendment filed 05 October 2020 has been entered. Claims 1-22 remain pending, claims 15, 16, and 22 have been previously withdrawn, and claims 1-14 and 17-21 are under consideration and examined on the merits. Applicant’s amendments to the specification have overcome the objections thereto previously set forth in the Non-Final Office Action. Applicant’s amendments to the claims have overcome the rejection(s) of claims 1-14 and 17-21 under 35 U.S.C. 112(b) previously set forth. The Examiner thanks Applicant for making the suggested amendments.
Furthermore, the amendments to the claims have overcome each and every rejection of the claims under 35 U.S.C. 103 previously set forth in the Non-Final Office Action. 
However, it is noted that new grounds of rejection are set forth herein, said new grounds necessitated by the aforesaid claim amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-9, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Trott et al. (G. R. Trott and A. Shorey, "Glass wafer mechanical properties: A comparison to silicon," 2011 6th International Microsystems, Packaging, Assembly and Circuits Technology Conference (IMPACT), Taipei, 2011, pp. 359-362, doi: 10.1109/IMPACT.2011.6117158.; “Trott”) (previously cited, copy previously provided), in view of Watanabe (US 2002/0115294; “Watanabe”) (previously cited), Vepa et al. (US 2002/0090799; “Vepa”) (newly cited), and Chiba et al. (US 6,774,340; “Chiba”) (newly cited).
Regarding claims 1, 4, 6-9, and 11, Trott discloses glass wafers suitable for use as carrier wafers in semiconductor fabrication processes [Introduction], including a stack defined by: the glass carrier wafer, silicon device wafer, and temporary bonding adhesive (positioned therebetween) [Background]. Thus, one of ordinary skill in the art recognizes that Trott discloses articles in the semiconductor industry commonly referred to as silicon-on-glass (SOG), silicon-on-insulator (SOI), or alternatively semiconductor-on-glass/insulator structures. Trott teaches that if the stack (hereinafter “the SOG”) exhibits too much warp, the SOG may not slide in and out of cassettes or clamp securely to chucks [Background]. Trott discloses that the glass suitable for the wafer is formed utilizing Corning’s fusion process, where the wafers formed therefrom exhibit low warp and a circular shape [Physical Dimensions; Figures 5, 7]. In light of Trott disclosing that both the SOG and the glass wafer exhibit a degree of warp, respectively; as well as the glass wafer shown in Figure 5 clearly exhibiting contours that define a generally convex surface (top face, shown) and generally concave surface (underneath, not shown) as indicated by the depressions shown in topographical image, it is clear 
Trott is silent regarding the glass wafer comprising one or more marks formed on either of the concave or convex surface of the wafer that distinguish between the aforesaid concave and convex surfaces; is silent regarding the marks being each a depression in a specified shape; and is silent regarding the depth (i.e., depression depth) of the one or more marks. 
Watanabe discloses a method for minimizing and preventing the worsening of warpage in semiconductor wafers [Abstract; 0002, 0004, 0005, 0025]. Watanabe teaches that wafers may be marked according to the warpage direction utilizing a laser [0032]. Specifically, Watanabe teaches that a laser can be utilized to provide a mark on the concave surface of the wafer and a mark on the convex surface of the wafer, indicating which layer is to be utilized in subsequent processing steps [0032]. As such, Watanabe reasonably teaches that it was recognized within the art before the effective 
Vepa discloses methods for processing semiconductor wafers prior to device formation [Abstract; 0005]. The method includes providing a wafer having first and second surfaces with thickness variation therebetween, and marking the wafer with a laser prior to subsequent process steps [0015, 0017]. Vepa teaches that the marking is an indentation (i.e., recession, depression), which creates an uneven surface that can be identified by the naked eye or an optical device, where the mark may include alphanumeric identification that may identify the manufacturer, flatness, conductivity type, wafer number, and the like [0030, 0031]. Further, Vepa teaches that the laser marking is performed to a sufficient depth so that the mark remains even after portions of the wafer have been removed by subsequent process steps such as grinding, etching, polishing, and the like [0031]. Vepa discloses that the wafer may be formed from, inter alia, glass (and is thus not limited to solely polysilicon wafers) [0029]. As such, Vepa reasonably teaches that it was recognized within the art before the effective filing date of the invention that glass wafers could be marked with a laser to form an indentation therein, for the purpose of identifying, in particular, the flatness (i.e., degree of concavity) of the wafer. Furthermore, Vepa discloses that the laser utilized to form the marks may be a Nd-YAG laser [0030]. 
Chiba generally relates to the formation of dot marks on semiconductor substrates for the purposes of product management or security [col 1, 10-20]. Chiba teaches that in order to control manufacturing parameters, a mark such as a numeral, 
Trott, Watanabe, Vepa, and Chiba are all directed toward semiconductor wafer substrates. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the glass wafer of Trott by placing a laser 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the mark as an indentation (i.e., recession, depression) in any shape, including circular, or in the form of an alphanumeric symbol, as taught by Vepa and/or Chiba, as said marking shapes would have been recognized within the art as suitable for distinguishing between the concavity of the surfaces, in addition with providing other useful information associated with the product manufacturing and management processes (see MPEP 2144.07). 
Lastly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the aforesaid marks having a depth of from 0.5 to 4 microns, as taught by Chiba, as said depth would have been recognized within the art as a suitable depth for semiconductor markings formed via laser for the purpose of identifying features or other information regarding the wafer, where said marks are capable of being identified by the naked eye or optical instruments, as disclosed by Vepa. 
The glass wafer of modified Trott would have comprised all of the features set forth above, and would have further comprised a mark or marks placed on either or both of the glass wafer concave and convex surfaces, respectively, where said mark would have been in the form of an indentation (i.e., recession, depression) having a circular shape or in the shape of an alphanumeric symbol, where said indentation would have prima facie obvious the ranges recited in claims 1, 4, and 6, respectively (see MPEP 2144.05(I)). The diameter for the glass wafer disclosed by Trott ranging up to 450 mm (45 cm) corresponds to an area ranging up 1,589.6 cm2, of which overlaps and therefore renders obvious the range of 70 to 2,000 cm2 recited in claim 7 (see MPEP 2144.05(I)). The glass wafer is circular (as shown in Trott and implicitly disclosed by said wafer having a diameter), thereby reading on claim 8. The glass wafer has a Young’s modulus of 73.6 GPa, of which is within the range of 65 GPa or higher recited in claim 9. The TTV of the wafer is less than 2 microns, which is within the range of 15 microns or less recited in claim 11.
Regarding claim 5
Additionally or alternatively, in the absence of factually supported objective evidence to the contrary, it is the Examiner’s position, given the disclosures and teachings of the references cited herein (Watanabe and Vepa both teach that the marks are utilized to indicate flatness of the substrate surface, among other information), that it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the invention to have formed a mark or markings on one surface of the wafer to indicate flatness (concavity, i.e., more surface being concave than the other), and to have formed a mark or markings on the other surface of the wafer to indicate product or security information (as taught by Vepa and Chiba). The Courts have made clear that the teaching, suggestion or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. “The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. An implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the improvement is technology-independent and the combination of references results in a product or process that is more desirable, for example, because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior are references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possess knowledge and skills rendering him capable of combining the prior art references” (MPEP 2143 (G)). In this instance, it is the 
Regarding claims 13 and 14, given that the glass wafer of modified Trott exhibits both the concave surface and convex surface, thereby defining two major bonding surfaces available to be joined to the silicon wafer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have tried bonding the silicon substrate to either or both of the concave surface and convex surface, as it would have been obvious to have selected from a finite number of bonding surfaces, in particular two, with a reasonable expectation that the silicon wafer would bond to either or both of the surfaces, as Trott explicitly discloses that the glass wafer is suitable for use in bonding to the silicon wafer via an adhesive (see MPEP 2143(I)(E)). As such, the silicon-on-glass structure (SOG) formed therefrom reads on the limitations of claims 13 and 14. 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Trott in view of Watanabe, Vepa, and Chiba as applied to claim 1 above, and further in view of Canale et al. (US 2012/0276689; “Canale”) (previously cited). The Product Information Sheet for Corning Eagle XG® (“Corning Eagle”), published August 2013 (previously cited, copy previously provided) is utilized as an evidentiary reference for claim 10.
Regarding claims 10 and 12, modified Trott discloses the glass wafer as set forth above in the rejection of claim 1 under 35 U.S.C. 103. As set forth above, Trott discloses that the glass is formed via Corning’s fusion process, has a Young’s modulus of 73.6 GPa, and can match the coefficient of thermal expansion of that of silicon.
Modified Trott is silent regarding the glass wafer being formed from a composition containing zero, up to 0.1 mole% of alkali metal oxides (claim 10), and is silent regarding a light-shielding film applied to at least one of the concave or convex surface (claim 12).
Canale (noted that the co-inventor of the Canale reference is G.R. Trott) discloses glass wafers used as carriers, interposers, or in other applications in the semiconductor industry, suitable as a replacement for silicon wafers [Abstract; 0002, 0005]. Canale teaches that a suitable glass for said glass wafer is an alkaline-earth boro-aluminosilicate glass sold commercially as Corning Eagle XG® [0006, 0028], of which is evidenced by Corning Eagle as being produced via a fusion process, having a Young’s modulus of 73.6 GPa, a density of 2.38 g/cm3, and a coefficient of thermal expansion of 31.7 (x10-7/°C), where said properties are identical to the mechanical properties of the glass disclosed in Trott. Given that Corning Eagle XG® is an alkaline-earth boro-aluminosilicate glass, one of ordinary skill in the art recognizes that it does not contain alkali metal oxides. Canale discloses that the glass wafer is laminated to a silicon wafer via an adhesive [0026].
Furthermore, Canale teaches that a layer, film, or coating may be applied to one side of the glass wafer for alignment and sensing purposes [0008-0010, 0012], said film functioning to block light (i.e., a light-shielding film) [0025]. Specifically, the film may be inter alia, only along the edge of the wafer [0034]. 
Modified Trott and Canale are both directed toward glass wafers suitable for use in the semiconductor industry, formed from Corning fusion glass.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized Corning Eagle XG®, as taught by Canale, as the glass of the glass wafer of modified Trott, as the glass would have been recognized as a fusion glass suitable for forming carrier wafers in the semiconductor industry (see MPEP 2144.07). It also would have been obvious to have done so, as the glass taught by Canale has identical properties to those which Trott discloses as being desirable/required for forming glass wafers. 
The Examiner notes that given the inventorship between the Trott reference and the Canale reference, in the absence of objective evidence to the contrary, it logically follows that the glass disclosed in Trott is the Eagle XG® glass taught by Canale, as evidenced by the Corning Eagle product data sheet as set forth above. 
The glass wafer of modified Trott, having been formed from Eagle XG®, and would not have contained any alkali metal oxides, thereby meeting the limitations of claim 10.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the light-blocking film, taught by Canale, to a side of the glass wafer of modified Trott, in order to have facilitated the 
The glass wafer of modified Trott would have further comprised a light-blocking film, layer, or coating applied to a side of the glass wafer, thereby reading on the limitations of claim 12.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Trott in view of Watanabe, Vepa, and Chiba as applied to claims 1 and 13 above, and further in view of Canale.
Regarding claim 17, modified Trott discloses the glass wafer set forth above in the rejection of claims 1 and 13 under 35 U.S.C. 103. 
Modified Trott is silent regarding the SOG (formed by laminating the glass wafer to a silicon wafer via an interposing adhesive) being laminated to another glass substrate.
Canale discloses the glass wafer set forth immediately above in the rejection of claims 10 and 12 under 35 U.S.C. 103. Furthermore, Canale teaches the glass wafer, as laminated to the silicon substrate (the SOG), may be utilized in 3-dimensional through-silicon via stacking (3D-TSV), i.e., a 3D-IC (3D integrated circuits) [0026; Figure 2]. The 3D-TSV stack comprises the glass wafer and silicon wafer laminated together, stacked repetitively, and having vias, i.e., through-holes formed therein. Thus, Canale reasonably teaches that it is known in the art to stack the SOG structure in order to form architecture for the formation of 3D-ICs.
Modified Trott and Canale are both directed toward glass wafers suitable for use in the semiconductor industry.
It would have been obvious to have stacked the SOG of modified Trott, as taught by Canale, with other SOGs, in order to have formed a 3D-IC architecture. Further, it would have been obvious to have tried bonding one SOG to another SOG with a reasonable amount of success, through contact between either of the glass wafer surface or silicon wafer surface of one SOG to either of the glass wafer surface or silicon wafer surface of another SOG, as there are a finite number of surfaces, specifically two, per SOG (see MPEP 2143(I)(E)). For example, but not limited thereto, it would have been obvious to stack glass-on-glass so as to alter the height of one or more glass layers within the horizontal lay-up of the SOG stack that defines the 3D-IC, based on design requirements of the IC, thereby reading on the limitations of claim 17. 

Claims 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Trott in view of Watanabe, Vepa, and Chiba, as applied to claims 1 and 13 above, further in view of Johnson (US 4,061,228; “Johnson”) (previously cited). Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Trott in view of Watanabe, Vepa, and Chiba, further in view of Canale, as applied to claims 1, 13, and 17 above, further in view of Johnson (US 4,061,228; “Johnson”) (previously cited).
Regarding claims 18, 19, 20, and 21, modified Trott discloses the glass wafer and the laminated SOG as set forth above in the rejection of claims 1 and 13 under 35 U.S.C. 103 (claims 18, 19, 21), and the laminated SOG structure set forth above in the (claim 21). 
Modified Trott is silent regarding specific details of the packaging and transportation of the glass wafer and/or SOG laminate formed therefrom.
Johnson discloses a container for confining and shipping rigid glass substrates (wafers) utilized in the semiconductor industry, often times from one plant to another for multiple processing steps [Abstract; Figures 1-12; col 1, 1-20]. The container comprises an elongate, generally rectangular closed box formed from a base (bottom) and a removable cover (top) [col 2, 55-65]. Within the container is a wafer carrier or tray [Figure 1, (22)], which allows for carrying of multiple wafers in the upright (vertical) position with respect to one another. The wafer carrier includes slotted side walls with continuous rails [Figures 1-3, (25, 26)] which include slots defined by spacers, said wafers being inserted into said slots along rails (25) and (26) [col 3, 12-32]. Thus, it is clear that the lower edges of the substrates (wafers) are supported by lower rails (25) (one on each bottom side, for a total of two), and the upper edges of the substrates (wafers) are supported by upper rails (26) (one on each top side, for a total of two), thereby defining four points of contact between the wafer tray and one substrate (wafer) surface. In other words, each surface of the wafer is in contact with a support at four different points along that surface thereof. Johnson discloses the use of the container specifically for the confining and shipping of wafers utilized in the semiconductor industry, often from process-step to process-step, and further, Johnson teaches that the container may be rough handled without fear of breaking the wafers contained therein [col 6, 13-15]. 
Modified Trott and Johnson are both directed toward glass wafers utilized in the semiconductor industry.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have packaged the glass wafer or SOG laminate of modified Trott, as set forth above, in the container of Johnson, in order to provide a shipping and handling container for the wafers or SOG laminates, able to be handled without fear of breaking the substrates during transportation between process steps. 
Additionally or alternatively, it would have been obvious to have packaged the glass wafer or SOG laminate of modified Trott in the container of Johnson, as the container of Johnson would have been recognized within the art before the effective filing date of the invention as a container suitable for the intended purpose of handling and transportation of glass wafers utilized in the semiconductor industry (see MPEP 2144.07).
The glass wafer or SOG laminate of modified Trott would have comprised all of the features set forth above in the rejections of claims 1, 13, and 17, and would have further comprised the aforesaid wafers or SOG laminates packaged into the container of Johnson. Given that the wafers or SOGs (hereinafter collectively “substrates”) are packaged vertically, the substrates having a concave and convex surface, it logically flows that there are only two positions which the substrates can be placed in the package. The substrates may be positioned such that the concave surface of one faces the convex surface of another, or the concave surface of one faces the concave surface of another. Thus, given that there are only two choices for the position of one substrate relative to another, it would have been obvious to one of ordinary skill in the art before . 

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Remarks filed 05 October 2020, page 8, with respect to the objections to the specification previously set forth in the Non-Final Office Action, have been fully considered and are found persuasive. As such, the objections have been withdrawn due to amendments remedying the issues.
Applicant’s arguments, see Remarks, page 8, with respect to the rejection of claims 1-14 and 17-21 under 35 U.S.C. 112(b) previously set forth, have been fully considered and are found persuasive. The aforesaid rejection has been withdrawn due to amendments remedying the issues. The Examiner thanks Applicant for making the suggested amendments.
Applicant’s arguments, see Remarks pages 8-10, with respect to each and every rejection of the claims under 35 U.S.C. 103 previously set forth in the Non-Final Office Action, have been fully considered and are found persuasive. As such, the aforesaid 103 rejections have been withdrawn due to amendments which overcome all of the previous grounds of rejection set forth. 
However, it is noted that new grounds of rejection are set forth herein, necessitated by Applicant’s amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MCR/Examiner, Art Unit 1782      

/LEE E SANDERSON/Primary Examiner, Art Unit 1782